ACCEPTED
                                                                                                                                   01-15-00821-CV
                                                                                                                        FIRST COURT OF APPEALS
                                                                                                                                HOUSTON, TEXAS
Appellate Docket Number:    01-15-0081I-CV                                                                                   9/30/2015 11:39:17 AM
                                                                                                                             CHRISTOPHER PRINE
Appellate Case   Style:    CHOICE!PO$/ER, LP                                                                                                CLERK

                     VS'   MICHAEL FEELEY

Companion Case No                                                                                              FILED IN
                                                                                                        1st COURT OF APPEALS
                                                                                                            HOUSTON, TEXAS
                                                                                                        9/30/2015 11:39:17 AM
                                                                                                        CHRISTOPHER A. PRINE
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                                  Clerk
                                              Appellate Court: l4th Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I.   Àppellant

f] Person fl     Organization (choose one)
Organization Name: Choice! Power, LP

First Name:

Middle Name:
Last Name:
Suffix:
Pro   Se: C




III. Appellee
I Person f,Organization        (choose one)



First   Name:    Michael
Middle Name:
Last    Name:    Feeley

Suffrx:                                                                    Law Firm Name:

Pro   Se: O                                                                Address   1:




                                                                Page 1 of 7
V.    Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: July        1,2015                                  Type ofjudgment: Bench Trial

Date notice of appeal filed in trial   court:    September 28,2015

If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        I Ves X             No
If yes,   please specifr statutory or other basis on which interlocutory order is appealable (See TRAP 28)



Accelerated appeal (See TRAP        28):         I        Yes   X    No
Ifyes, please speci$ statutory or other basis            on which appeal is accelerated



Parental Termination or Child Protection? (See TRAP 28.4):                     !Yes
Permissive? (See TRAP        28.3):                  f, ves X No
Ifyes, please specifu statutory or other basis for such status:


Agreed? (See TRAP          28.2):                    I     Yes   X    No
Ifyes, please speciSr statutory or other basis for such             status



Appeal should receive precedence, preference, or priority under statutc or                      rule: !         Yes     X   No

Ifyes, please speci$ statutory or other basis for such status:


Does this case involve an amount under       $100,000?[ Ves fiNo
Judgment or order disposes of all parties and issues: f Yes INo

Appeal from final judgment:                           fi Ves ! No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                         I    Yes   [No
VI.   Actions Extending Time To Perfect Appeal

Motion for New Trial:                  ffiYes        nNo                      If yes,   date   filed: July 17,2Ol5
Motion to ModiSr Judgment:             !Yes XNo                               Ifyes, date hled:
Request for Findings of Fact           ffi Yes nNo                            If yes,   date   filed:   June   9,2015
and Conclusions of Law:
Motion to Reinstate:                   !Yes XNo                               Ifyes, date filed:

Motion under TRCP 306a:
                                       !   Yes       XNo                      Ifyes, date f,rled:

Other:                                 f   Yes       XNo
If other, please specifli:

VII.     Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion Íf filed.)

Affidavit hled in trial court:         lYes X No                             Ifyes,     date filed:

Contest filed in trial court:          [Yes n No                             If yes,    date filed:


Date ruling on contest due:


Ruling on contest:     !     Sustained     ! Ovemrled                        Date of ruling:


                                                                              Page 2 of 7
Has any party to the court's judgment filed for protection in bankruptcy which might affect this         appeal?   lYes X      No

If yes, please       attach a copy of the petition,




Date bankruptcy flrled:                                              Bankruptcy Case Number:




Court:                                                                    Clerk's Record:

County:                                                                                 Clerk:
                                                                          Trial Court              I District ! County
Trial Court Docket Number          (Cause No.):                           Was     clerk's record requested? ffi Ves n No

                                                                          Ifyes,   date requested:

Trial Judge (who tried or disposed ofcase)                                If no, date it will   be requested:

First Name:                                                               Were payment arrangements made with clerk?
Middle Name:                                                                                                       [Yes lNo llndigent
Last Name:
                                                                          (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address     l:
Address 2        :



City:
State:                                      Zip+ 4
Telephone:                                    ext.

Fax:
Email




Reporter's or Recorder's Record:

Is there a reporter's      record?           ffi Ves Ü No
Was reporter's record        requested? ffiYes        n   No

Was there a reporter's record electronically recorded?         ffi Yes Ü No
Ifyes,    date requested:

If no, date it will     be requested:
'Were
         payment arrangements made with the court reporter/court recorder?
                                                                                   ffiVes   n   No ilIndigent




                                                                    Page 3 of 7
I     Court Reporter                        !     CourtRecorder
fl    ornciat                               E     substitute



First Name:

Middle Name
Last Name:
Suffix:
Address    1:

Address 2:

Crty:

State:                                    Zip + 4:
Telephone:                                 ext.
Fax

Email:



Supersedeas bond       filed:ffiYes     X No         If yes, date filed:

Will file:   I   Yes   n    ¡lo




V/ill you request extraordinary relief (e,g. temporary or ancillary relieQ from this Court?               [   Yes   X   No
Ifyes, briefly   state the basis for your request:




Should this appeal be referred to       mediationt             yes
                                                          E          I     No

If no, please specifr:
Has the case been through an ADR procedure?               lYes X No
If yes, who was the mediator?
What type of ADR procedure?
At what   stage did the case go through     ADR? flPre-Trial               I    Post-Trial   I   Ottrer

If other, please speciff:
Type ofcase?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):




How was the case disposed         ofl
Summary of relief granted, including amount of money judgment, and if any, damages awarded.

If money judgment, what was the amount? Actual              damages

Punitive (or similar) damages:

                                                                           Page 4   of7
Attorney's fees (trial):

Attorney's fees (appellate):

Other:

If other, please specifr:



Will you challenge this Court's   jurisdiction?    |   Yes   X   No
Does judgment have language that one or more parties "take       nothing"?     !    Yes     X   No
Does judgment have a Mother Hubbard clause?        [Ves E        No

Other basis for furality?
Ratethecomplexityofthecase(uselforleastand5formostcomplex):                      E2 X3 n4 ¡5
                                                                                   It
Please make my answer to the preceding questions known to other parties in this case. f] Ves X No

Can the parties agree on an appellate mediator? | Ves X No

If yes, please give name,   address, telephone, fax and email address:

Name                              Address                                                         Fax                 Email


Languages other than English in which the mediator should be proficient:

Name of person filing out mediation section of docketing statement:




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                          Trial Court:

  Style:

     Vs.




                                                                 Page 5 of 7
XIV.   Pro Bono Program: (Complete section if filÍng in the lst,3rd,5th, or l4th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter ffom the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Intemet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono   Program?           !   Yes   X   No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? ! Yes X No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely        for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a hle-stamped copy of that afhdavit, does your income exceed 200%o     of
the U.S. Department of Health and Human Services Federal Poverty Guidelines? [ Yes n No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at

Are you willing to disclose your financial circumstances to the Pro Bono Committee? ! Ves X No
If yes, please altach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.


Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief, use a separate attachment, if necessary).




XV. Signature



             ofcounsel (or pro   se   party)                                              Date:              September 30,2015




Printed Name: Jonathan M. Hyman                                                           State Bar   No.:   24032455




Electronic Signature
    (Optional)




                                                                Page 6 of 7
XVI. Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on September 30, 2015




            ofcounsel (     pro se party)                                   Electronic Signature:
                                                                                   (Optional)

                                                                            State Bar No   .:   24032455
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                              (l) the date and manner of service;
                              (2) the name and address ofeach person served, and
                              (3) if the person served is a party's attorney, the name of the party represented by that attomey


Please enter the following for each person served:


Date     Served:   September 30,2015

Manner Served: Email

First    Name:     Joseph

Middle Name:

Last    Name:      Ahmad
Suffix:
Law Firm Name:Ahmad Zavitsanos Anaipakos Alavi & Mensing

Address    l:      l22l McKinney
Address    2:      Suite 3460

City:      Houston

State Texas             Zip+4:                   77010

Telephone: 713-955-ll0l ext.
Fax:

Email:     ioeal'mad@azalaw.com
If Attorney, Representing Party's Name: Michael Feeley




                                                                  PageT of7